                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ADAM FILBY,                                               CASE NO. C18-1796-JCC
10                              Plaintiff,                     ORDER
11          v.

12   EQUILON ENTERPRISES LLC d/b/a SHELL
     OIL PRODUCTS US, et al.,
13
                                Defendants.
14

15
            This matter comes before the Court on the parties’ joint motion for a stipulated protective
16
     order (Dkt. No. 21). The Court ENTERS the following:
17
     1.     PURPOSES AND LIMITATIONS
18
            Discovery in this action is likely to involve production of confidential, proprietary, or
19
     private information for which special protection may be warranted. Accordingly, the parties
20
     hereby stipulate to and petition the Court to enter the following stipulated protective order. The
21
     parties acknowledge that this agreement is consistent with Local Civil Rule 26(c). It does not
22
     confer blanket protection on all disclosures or responses to discovery, the protection it affords
23
     from public disclosure and use extends only to the limited information or items that are entitled
24
     to confidential treatment under the applicable legal principles, and it does not presumptively
25
     entitle parties to file confidential information under seal.
26


     ORDER
     C18-1796-JCC
     PAGE - 1
 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material may include the following documents and tangible things

 3   produced or otherwise exchanged: all documents concerning corrective actions, letters of

 4   commendation or reprimand, salary or pay information, performance evaluations, sick and

 5   vacation leave hours, personal financial records, medical records, other job positions Plaintiff

 6   applied for, information about applicants/candidates for those positions, Plaintiff’s and other

 7   employee personnel files, and Defendant’s financial information, customer and client

 8   information, Defendant’s internal policies and procedures, Defendant’s Puget Sound Refinery
 9   (“PSR”) business, strategy, organizational charts and reporting structures, Defendant’s health
10   and safety information and records at PSR, and all other private, proprietary information in a
11   party’s possession that is not generally available to employees or the public. The parties agree
12   that a “Confidential” designation of documents that may fall into any of the above-described
13   categories does not waive a party’s right to challenge that designation. The parties also agree that
14   the definition of “Confidential” material contained in this paragraph does not limit a party’s right
15   to designate other documents or materials that are not specifically enumerated herein.
16   3.     SCOPE

17          The protections conferred by this agreement cover not only confidential material (as

18   defined above), but also: (1) any information copied or extracted from confidential material; (2)

19   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

20   conversations, or presentations by parties or their counsel that might reveal confidential material.

21   To the extent that testimony is deemed confidential, that designation must be affirmatively

22   asserted, consistent with paragraph 5.2(b) below.

23          However, the protections conferred by this agreement do not cover information that is in

24   the public domain or becomes part of the public domain through trial or otherwise.

25   //

26   //


     ORDER
     C18-1796-JCC
     PAGE - 2
 1   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 2          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 3   or produced by another party or by a non-party in connection with this case only for prosecuting,

 4   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

 5   the categories of persons and under the conditions described in this agreement. Confidential

 6   material must be stored and maintained by a receiving party at a location and in a secure manner

 7   that ensures that access is limited to the persons authorized under this agreement.

 8          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 9   ordered by the Court or permitted in writing by the designating party, a receiving party may

10   disclose any confidential material only to:

11                  (a)     the receiving party’s counsel of record in this action, as well as employees

12   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

13                  (b)     the officers, directors, and employees (including in-house counsel) of the

14   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

15   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

16   designated;

17                  (c)     experts and consultants to whom disclosure is reasonably necessary for

18   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

19   A);

20                  (d)     the Court, court personnel, and court reporters and their staff;

21                  (e)     copy or imaging services retained by counsel to assist in the duplication of

22   confidential material, provided that counsel for the party retaining the copy or imaging service

23   instructs the service not to disclose any confidential material to third parties and to immediately

24   return all originals and copies of any confidential material;

25                  (f)     during their depositions, witnesses in the action to whom disclosure is

26   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”


     ORDER
     C18-1796-JCC
     PAGE - 3
 1   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of

 2   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 3   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 4   under this agreement;

 5                  (g)      the author or recipient of a document containing the information or a

 6   custodian or other person who otherwise possessed or knew the information.

 7           4.3    Filing Confidential Material. Before filing confidential material or discussing or

 8   referencing such material in court filings, the filing party shall confer with the designating party
 9   to determine whether the designating party will remove the confidential designation, whether the
10   document can be redacted, or whether a motion to seal or stipulation and proposed order is
11   warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the
12   standards that will be applied when a party seeks permission from the court to file material under
13   seal.
14   5.      DESIGNATING PROTECTED MATERIAL

15           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each party

16   or non-party that designates information or items for protection under this agreement must take

17   care to limit any such designation to specific material that qualifies under the appropriate

18   standards. The designating party must designate for protection only those parts of material,

19   documents, items, or oral or written communications that qualify, so that other portions of the

20   material, documents, items, or communications for which protection is not warranted are not

21   swept unjustifiably within the ambit of this agreement. By designating materials as Confidential,

22   the designating party and its counsel represent that they have a good faith belief that the

23   materials so designated contain sensitive, non-public, confidential information.

24           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

25   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

26


     ORDER
     C18-1796-JCC
     PAGE - 4
 1   unnecessarily encumber or delay the case development process or to impose unnecessary

 2   expenses and burdens on other parties) expose the designating party to sanctions.

 3          If it comes to a designating party’s attention that information or items that it designated

 4   for protection do not qualify for protection, the designating party must promptly notify all other

 5   parties that it is withdrawing the mistaken designation.

 6          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 7   agreement (see, e.g., second paragraph of section 5.3 below), or as otherwise stipulated or

 8   ordered, disclosure or discovery material that qualifies for protection under this agreement must
 9   be clearly so designated when the material is disclosed or produced.
10                  (a)     Information in documentary form: (e.g., paper or electronic documents

11   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

12   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

13   contains confidential material. If only a portion or portions of the material on a page qualifies for

14   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

15   making appropriate markings in the margins).

16                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

17   and any participating non-parties must identify on the record, during the deposition or other

18   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

19   testimony after reviewing the transcript. Any party or non-party may, within 30 days of receiving

20   the transcript of the deposition or other pretrial proceeding, designate portions of the transcript,

21   or exhibits thereto, as confidential. If a party or non-party desires to protect confidential

22   information at trial, the issue should be addressed during the pretrial conference.

23                  (c)     Other tangible items: the producing party must affix in a prominent place

24   on the exterior of the container or containers in which the information or item is stored the word

25   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

26   the producing party, to the extent practicable, shall identify the protected portion(s).


     ORDER
     C18-1796-JCC
     PAGE - 5
 1          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 2   designate qualified information or items does not, standing alone, waive the designating party’s

 3   right to secure protection under this agreement for such material. Upon timely correction of a

 4   designation, the receiving party must make reasonable efforts to ensure that the material is

 5   treated in accordance with the provisions of this agreement.

 6   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 8   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
10   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
11   challenge a confidentiality designation by electing not to mount a challenge promptly after the
12   original designation is disclosed.
13          6.2     Meet and Confer. The parties must make every attempt to promptly resolve any

14   dispute regarding confidential designations without court involvement. Any motion regarding

15   confidential designations or for a protective order must include a certification, in the motion or in

16   a declaration or affidavit, that the movant has engaged in a good faith meet-and-confer

17   conference with other affected parties in an effort to resolve the dispute without court action. The

18   certification must list the date, manner, and participants to the conference. A good faith effort to

19   confer requires a face-to-face meeting or a telephone conference. The parties agree to meet and

20   confer within five business days of a party’s challenge to a confidentiality designation.

21          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

22   intervention, the designating party may file and serve a motion to retain confidentiality under

23   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). Failure to bring

24   a motion under Local Civil Rule 7 within five business days following the meet-and-confer

25   regarding the confidential material constitutes a waiver of the confidential designation. This

26   agreement shall not limit the rights of the requesting party with regard to bringing a motion to


     ORDER
     C18-1796-JCC
     PAGE - 6
 1   seal, in the alternative. The burden of persuasion in any such motion shall be on the designating

 2   party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 3   unnecessary expenses and burdens on other parties) may expose the challenging party to

 4   sanctions. All parties shall continue to maintain the material in question as confidential until the

 5   Court rules on the challenge.

 6   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 7   LITIGATION

 8          If a party is served with a subpoena or a court order issued in other litigation that compels
 9   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
10   party must:
11                  (a)     promptly notify the designating party in writing and include a copy of the
12   subpoena or court order;
13                  (b)     promptly notify in writing the party who caused the subpoena or order to
14   issue in the other litigation that some or all of the material covered by the subpoena or order is
15   subject to this agreement. Such notification shall include a copy of this agreement; and
16                  (c)     cooperate with respect to all reasonable procedures sought to be pursued
17   by the designating party whose confidential material may be affected.
18   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

19          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

20   material to any person or in any circumstance not authorized under this agreement, the receiving

21   party must immediately (a) notify in writing the designating party of the unauthorized

22   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

23   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

24   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

25   Agreement to Be Bound” (Exhibit A).

26


     ORDER
     C18-1796-JCC
     PAGE - 7
 1   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 2   MATERIAL

 3          When a producing party gives notice to receiving parties that certain inadvertently

 4   produced material is subject to a claim of privilege or other protection, the obligations of the

 5   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 6   provision is not intended to modify whatever procedure may be established in an e-discovery

 7   order or agreement that provides for production without prior privilege review. The parties agree

 8   to the entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.

 9   10.    NON-TERMINATION AND RETURN OF DOCUMENTS

10          Within 60 days after the termination of this action, including all appeals, each receiving

11   party agrees to destroy all confidential material to the producing party, including all copies,

12   extracts and summaries thereof. Alternatively, the parties may agree upon appropriate methods

13   of destruction.

14          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

15   documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,

16   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

17   work product, even if such materials contain confidential material.

18          The confidentiality obligations imposed by this agreement shall remain in effect until a

19   designating party agrees otherwise in writing or a court orders otherwise.

20   //

21   //

22   //

23   //

24   //

25   //

26   //


     ORDER
     C18-1796-JCC
     PAGE - 8
 1             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
          DATED this 17th day of June, 2019    DATED this 17th day of June, 2019
 3

 4

 5        s/      Michele Haydel Gehrke        s/     Tom Mumford
          Michele Haydel Gehrke (SBN 215647)   Tom Mumford, WSBA 28652
 6        Email:      mgehrke@reedsmith.com    Buri Funston Mumford & Furlong PLLC
          Garrett C. Parks (SBN 297971)        1601 F Street
 7        Email:      gparks@reedsmith.com     Bellingham, WA 98225
          REED SMITH LLP
 8        101 Second Street, Suite 1800        Telephone: +1 360 752 1000
          San Francisco, CA 94105-3659         Facsimile: +1 360 752 1502
 9        Telephone: +1 415 543 8700
          Facsimile: +1 415 391 8269
10
          Attorneys for Defendant              Attorney for Plaintiff
11        Equilon Enterprises LLC              Adam Filby
          d/b/a Shell Oil Products US
12

13

14   //

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //


     ORDER
     C18-1796-JCC
     PAGE - 9
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2          It is further ORDERED that pursuant to Federal Rule of Evidence 502(d), the production

 3   of any documents in this proceeding shall not, for the purposes of this proceeding or any other

 4   proceeding in any other court, constitute a waiver by the producing party of any privilege

 5   applicable to those documents, including the attorney-client privilege, attorney work-product

 6   protection, or any other privilege or protection recognized by law.

 7          DATED this 20th day of June 2019.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1796-JCC
     PAGE - 10
 1                                              EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________           [print   or   type   full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on

 7   _____________ in the case of Adam Filby v. Equilon Enterprises LLC d/b/a Shell Oil Products,

 8   US, Case No. C18-1796-JCC (W.D. Wash. 2018). I agree to comply with and to be bound by all
 9   the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
10   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is subject to this
12   Stipulated Protective Order to any person or entity except in strict compliance with the provisions
13   of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court for the
15   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
16   Order, even if such enforcement proceedings occur after termination of this action.
17   Date:

18   City and State where sworn and signed:

19   Printed name:

20   Signature:

21

22

23

24

25

26


     ORDER
     C18-1796-JCC
     PAGE - 11
